Citation Nr: 0433346	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-14 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a right thumb 
disability (residuals of a right thumb fracture with 
degenerative joint disease), now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1941 to November 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that awarded an increased rating of 10 percent for a right 
thumb disability (residuals of a right thumb fracture with 
degenerative joint disease).  The veteran sought a higher 
rating.  

In April 2003, a Decision Review Officer from the RO issued a 
decision that also denied the claim for an increased rating.  
The veteran testified before the Board at a hearing held at 
the Waco RO in November 2004.


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
have been provided, and all evidence necessary for an 
equitable disposition of the claims has been obtained.

2.  The veteran is right-handed, and his service-connected 
right thumb disability produces severe limitation of motion 
in the right hand, with loss of grip, loss of strength, an 
inability to manipulate objects, and an inability to close 
the gap between the thumb and the fingers.


CONCLUSION OF LAW

The criteria for a 30 percent rating for a right thumb 
disability (residuals of a right thumb fracture with 
degenerative joint disease) are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Plate III and Diagnostic 
Codes (DCs) 5152, 5224 (2001); 38 C.F.R. § 4.71a, Plate III 
and Diagnostic Codes (DCs) 5152, 5224, 5228 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the United States Army 
from September 1941 to November 1945.  During service, he 
fractured his right thumb; the thumb was placed in a cast and 
banjo splint.

In a March 1966 rating decision, service connection was 
established for a an old fracture of the right thumb, rated 
as 0 percent disabling effective February 10, 1966.  

Medical records from 1995 to 2002 from a private cardiologist 
and family physician, "R.F.M.", M.D., relate to various 
other conditions, including disabling osteoarthritis.  In 
December 1997, he reported pain in his hands and arms, with 
tingling.  He had a positive Tinel's sign.  He was given a 
cock-up splint, which worsened the symptoms.  Although he 
underwent carpal tunnel surgery, hand tingling continued into 
early 1998.  Osteoporosis was noted in October 1999.  

In a February 2002 consultation, the veteran had 
osteoarthritis with severe pain and limitation of motion of 
various joints, including his hands.  The osteoarthritic 
deformities involved multiple distal and proximal 
interphalangeal joints.  

In January 2002, the veteran filed a claim for an increased 
rating for his right thumb disability.

The veteran underwent a VA examination in May 2002.  The 
examination report noted 1997 surgery on the right hand.  The 
veteran complained of being unable to open jars, write more 
than one page, or grasp a writing instrument adequately; he 
had difficulty typing and driving.  Pain episodes occurred 
daily, including on rest; exacerbating factors included the 
weather, over-exertion, and repetitive activity.  

Examination revealed no gross anatomical defects other than 
progressive arthritis, which was more pronounced at the base 
of the right thumb than of the left, with ulnar deviation 
particularly at the base.  His thumb had extension to 90 
degrees, but it was only 20 degrees against the examiner's 
resistance.  The veteran was unable to close the gap between 
his thumb and little finger; also, he was unable to hold any 
amount of the examiner's resistance in that position.  The 
veteran was able to close the gap to the middle and first 
fingers; however, there too, he was unable to remain in 
contact against the examiner's resistance secondary to pain 
at the base of the thumb, as opposed to lack of range of 
motion as such.  He also had thenar eminence atrophy on the 
right.  He was unable to maintain a grip close to his thumb 
on the examiner's single finger.  He came close to 
maintaining such grip on two fingers (but he was really 
better on three) in terms of overall contact, quality of 
grip, and ability to resist (albeit not much) the examiner's 
manipulation.  

X-rays of the right hand showed that the third 
metacarpophalangeal joint was markedly abnormal, with marked 
narrowing of the joint space and small erosive change along 
the ulnar aspect of the third metacarpal head.  They also 
showed severe degenerative joint disease of the distal 
interphalangeal joint of the second finger.  There was mild 
narrowing of the first metacarpophalangeal joint, evincing 
mild degenerative joint disease.  Otherwise, the bones and 
joints of the right hand were not remarkable.  The diagnosis 
on examination was status post fracture, base of the right 
thumb, with sequelae.

In June 2002, the RO awarded a 10 percent rating for the 
right thumb disability (old fracture of the right thumb with 
degenerative joint disease), as of January 18, 2002.

VA outpatient medical records from late 2002 and early 2003 
show treatment for various unrelated conditions, such as 
heart problems, hypertension, hypercholesterol, degenerative 
joint disease, chronic low back pains and right leg pain, and 
allergic rhinitis, but not for any specific right thumb 
problems.

The veteran wrote in November 2002 that his right hand hurt 
all the time and that he could not use it all the time.

The veteran's spouse wrote in November 2003 that the 
veteran's right hand was crippled from the in-service injury 
and that she had to assist him with daily tasks.  

The veteran's private treating cardiologist and family 
physician, R.F.M, M.D., wrote in November 2003 that the 
veteran was at least 75 percent disabled because of 
claudication that limited his walking, right thumb 
degenerative arthritis, degenerative lumbar spine disease 
causing serious pain, and the worst case of refractory 
recurrent shingles he had ever seen.  

On VA examination in March 2004, the veteran reported severe 
right thumb pain that caused him to be unable to grasp a 
steering wheel.  He also reported being unable to use his 
right hand with gripping or using hand tools or objects.  He 
described having significant limitation of motion and 
functional impairment on acute flare-ups.  The right thumb 
appeared normal, without evidence of heat, redness, swelling, 
or acute tenderness.  There was no evidence of complete 
ankylosis of the right thumb.  Right thumb range of motion 
was limited.  At the metacarpophalangeal joint, flexion was 0 
to 20 degrees out of 50 degrees; at the distal 
interphalangeal joint, flexion was 0 to 60 degrees out of 90 
degrees; thumb palmar abduction was 0 to 40 degrees out of 70 
degrees.  With regard to grasping objects, he could touch the 
tip of the thumb to the tip of the middle finger only; he 
could not reach the ring or index finger or the palmar fold 
of the hand.  He had good adduction of the thumb, and 
opposition was weak, with good strength of 2/5.  An X-ray 
showed degenerative changes of the metacarpophalangeal joint 
of the third finger (with narrowing) and in the 
interphalangeal joint of the phalanges of the right hand.  
Diagnosis was fracture of the right thumb, status post 
surgical repair.  

The veteran wrote in his October 2004 substantive appeal that 
his use of his right hand had decreased; he could not button 
his clothes, put in a hearing aid, put on socks, or close 
zippers.  

At a hearing before the Board in November 2004, the veteran 
stated that he was right-handed.  He testified that his right 
thumb was very weak and unable to withstand any pressure.  He 
stated that he was taking pain medications as well.  He 
reported having undergone surgery and that the thumb would 
swell and hurt; also, he was unable to move his fingers 
certain ways or pick up objects.  He also described loss of 
feeling in the fingers.  His spouse testified that she 
assisted him dressing, eating, and personal hygiene.  They 
also indicated that the veteran had difficulty writing.

II.  Analysis

A.  Veterans Claims Assistance Act of 2000

First, the Board will consider whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002), was signed into law.  
This enhanced the notification and assistance duties of the 
VA to claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
June 2002, that is, after the date of the VCAA's enactment on 
November 9, 2000.  However, even under Pelegrini, the notices 
regarding the veteran's claim informed him of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The Board 
also concludes that any defect that may exist with regard to 
the timing of the VCAA notice to the veteran was harmless 
because of the extensive, thorough, and informative notices 
provided to him throughout the adjudication of this claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in December 2003; a statement 
of the case in April 2003; and supplemental statements of the 
case in December 2003 and May 2004.  The correspondence and 
adjudicative documents also discussed specific evidence and 
the particular legal requirements applicable to the veteran's 
claim.  Taken together, all of these documents discussed the 
evidence considered and the pertinent laws and regulations, 
including provisions of the VCAA and the reasons for the RO's 
decision.  There can be no harm to the veteran, as the VA has 
made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Through discussions in correspondence, the rating decisions, 
the statement of the case, and the supplemental statements of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claim.  He has been informed of 
his and the VA's respective responsibilities for providing 
evidence.  Pertinent identified medical records have been 
obtained.  It does not appear that there is any additional, 
relevant medical treatment evidence that should be obtained 
with regard to these claims.  The notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Also, VA examinations have been 
undertaken and all of the veteran's service medical records 
and post-service medical records have been obtained.

Moreover, the Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating a claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over many years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  The Board will now address the merits of the 
veteran's claim for an increased rating for a right thumb 
disability.

B.  Merits

The veteran's service-connected right thumb disability 
(residuals of a right thumb fracture with degenerative joint 
disease) has been rated 10 percent disabling since January 
2002, and the veteran continues to seek an increased rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The schedular criteria governing evaluation of ankylosis and 
limitation of motion of the hands changed during the pendency 
of this appeal.  See 67 Fed. Reg. 48,784-48,787 (July 26, 
2002) (effective Aug. 26, 2002).  In Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard, 4 Vet. App. 384.

Prior to August 26, 2002, favorable ankylosis of the major 
thumb warranted a 10 percent rating.  Unfavorable ankylosis 
of the minor thumb warranted a 20 percent rating. 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5224 (2001).  This was the 
maximum allowable rating under this code.

However, prior to August 26, 2002, extremely unfavorable 
ankylosis would be rated as amputation under diagnostic codes 
5152 through 5156.  38 C.F.R. § 4.71a, DCs 5224-5227, Note 
(2001).

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

Effective since August 26, 2002, there have been no revisions 
to the actual ratings assignable under Diagnostic Code 5224.  
However, the current version of DC 5224 includes a new note 
directing consideration of whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  38 C.F.R. 
§ 4.71a, DC 5224, Note (2004).

Also, since August 26, 2002, the Schedule for Rating 
Disabilities also sets forth a new diagnostic code governing 
limitation of motion of a thumb.  A 0 percent rating is 
warranted for limitation of motion of the major thumb with a 
gap of less than one inch (2.5 centimeters) between the thumb 
pad and the fingers of the minor hand, with the thumb 
attempting to oppose the fingers.  A 10 percent rating is 
warranted for limitation of motion of the major thumb with a 
gap of one to two inches (2.5 to 5.1 centimeters) between the 
thumb pad and the fingers on the minor hand, with the thumb 
attempting to oppose the fingers.  A 20 percent rating is 
warranted for limitation of motion of the major thumb with a 
gap of more than two inches (5.1 centimeters) between the 
thumb pad and the fingers on the minor hand, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228 
(2004). 

The criteria for evaluating amputation of the thumb have not 
changed during this appeal.  A 20 percent rating is warranted 
for amputation of the major thumb at the distal joint or 
through the distal phalanx; a 30 percent rating is warranted 
for amputation of the major thumb at the metacarpophalangeal 
joint or through the proximal phalanx; a 40 percent rating is 
warranted for amputation of the major thumb with metacarpal 
resection.  38 C.F.R. § 4.71a, DC 5152 (2001 and 2004).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14 (2004), do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal ca11osity or the like.  Ibid.

Under 38 C.F.R. § 4.59, painful motion is an important factor 
of disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.

Here, recent VA treatment records do not refer to any 
particular right thumb symptoms and non-VA treatment records 
discuss the veteran's general osteoarthritis problems as well 
as involvement of his hands, along with osteoporosis.

Two recent VA examinations (in 2002 and 2004) have addressed 
the severe limitations related to the veteran's service-
connected right thumb disability.  X-rays from the 2002 
examination showed narrowing of the first metacarpophalangeal 
joint, evidencing degenerative joint disease.  The 
examination also demonstrated limited extension (to only 20 
degrees) against resistance, as well as inability to close 
the gap between the thumb and the little finger, with further 
inability to close the gap between the thumb and any finger 
against resistance because of pain.  Grip was also 
diminished.  On the more recent 2004 examination, the thumb 
appeared normal, and there was no evidence of complete 
ankylosis.  However, thumb motion was very limited.  For 
example, he completed less than half of the normal flexion at 
the metacarpophalangeal joint and only two-thirds of the 
normal flexion at the distal interphalangeal joint.  Also, 
thumb palmar abduction was only to 40 degrees, out of a 
normal range of 70 degrees.  He could not reach the ring 
finger, index, finger, or palmar fold of the hand with his 
right thumb.  

The Board has also considered the testimony of the veteran 
and his spouse.  The record shows that the veteran has 
numerous other limitations due to conditions other than the 
right thumb, such as heart problems and arthritic problems, 
in the rest of his body, as evidenced by a 2003 letter from a 
treating non-VA doctor.  However, the veteran's right thumb 
also has produced specific effects in terms of the ability to 
grasp and grip objects, to write, to drive, and to manipulate 
objects.  

Although specific numeric figures were not obtained on any of 
the VA examinations, it appears that the veteran is not able 
to close the gap between his thumb and the ring finger, the 
index finger, or the palmar fold of his right hand; he also 
has demonstrated impairment against resistance.  That 
limitation of motion would warrant a 20 percent rating under 
the new criteria governing limitation of motion of the thumb.  
38 C.F.R. § 4.71a, DC 5228 (2004).

Clearly, not all of the veteran's difficulties are associated 
with his service connected thumb disorder.  However, as the 
Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Upon consideration of the benefit of the doubt, see 
38 U.S.C.A. § 5107(b) (West 2002), the Board concludes that 
the veteran's right thumb disability warrants consideration 
of the criteria regarding thumb amputations, which have not 
changed during this appeal.  38 C.F.R. § 4.71a, DC 5152 (2001 
and 2004).  By reference to the anatomical diagram of the 
bones of the hand in 38 C.F.R. § 4.71a, Plate III (2004), the 
Board concludes that the limitations attendant upon the 
veteran's right thumb disability are very closely akin to 
amputation at the metacarpophalangeal joint.  The veteran at 
his hearing demonstrated this.  However, while there are some 
serious right thumb limitations with limited motion and 
activity, he has not lost all function, as would be expected 
with perhaps such drastic measures as metacarpal resection, 
which would involve a greater anatomical portion of the 
thumb.  See 38 C.F.R. § 4.71a, Plate III.  Therefore, a 30 
percent rating is warranted for the veteran's service-
connected right thumb disability under DCs 5152 and 5224, but 
no more.


ORDER

A 30 percent rating for the right thumb disability is 
granted.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



